DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/26/2021 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to the reliance on prior art drawings which are not to scale have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the legal precedent set in Gardner v. TEC Syst., Inc.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kasai (US 2011/0205453) in view of Nakabayashi et al. (US 2015/0342045).
In reference to claim 1, Kasai (US 2011/0205453), hereafter “Kasai,” discloses a light emitting diode source, with reference to Figure 1, comprising: a substrate 4; a single side-emitting LED 2 mechanically and electrically secured to the substrate, a reflector 7 located on the substrate, the reflector being configured to receive illumination emitted by an emitting surface of the LED so that at least a portion of the light is directed to a target to be illuminated, paragraph 102. 
Kasai discloses the reflector, an anode pad, and a cathode pad, inherent to paragraphs 47 and 48.
Kasai is silent regarding the reflector having a surface area greater than a surface area of an anode pad or a cathode pad disposed on the substrate.
Nakabayashi et al. (US 2015/0342045), hereafter “Nakabayashi,” discloses a light emitting device including teaching pads, 52 in Figure 3A, “conforming to the … semiconductor light emitting device,” paragraph 62. That is, sized and spaced corresponding to the connection terminals 3 of the light emitting device 1. Kasai further teaches reflector 7 with an area wider than the light emitting device 2, Figure 4 (a) and (b).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the reflector to have a surface area greater than a surface area of an anode pad or a cathode pad disposed on the substrate. One would have been motivated to do so in order to place the reflector where light is most likely to be reflected, paragraph 128 of Kasai.
The court has held that such a modification in size or proportion is an obvious variation requiring only ordinary skill, MPEP 2144.04. 
Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. MPEP 2144.04 IV. A.
In this case, the device of Kasai includes all of the structural features of and performs in the same way as the claimed invention. Furthermore, Applicant has not shown the criticality the claimed proportions. Therefor the invention as claimed is merely an obvious variation of the prior art and is not patentably distinct.
In reference to claim 2, Kasai discloses the substrate is a printed circuit board, paragraph 167.
In reference to claim 3, Kasai discloses the PCB includes metal anode and cathode pads (inherent) and a reflector 7, the anode and cathode pads and the reflector being formed from a common material having a surface layer that is able to reflect light at wavelengths emitted by the LED, paragraphs 47 and 48.
Kasai is silent regarding the LED being surface mounted to the anode and cathode pads to establish electrical and mechanical contact between an anode electrode and the anode pad and a cathode electrode and the cathode pad.
Nakabayashi discloses a light emitting diode source including teaching an LED being surface mounted to the anode and cathode pads to establish electrical and mechanical contact between an anode electrode and the anode pad and a cathode electrode and the cathode pad, paragraphs 54 and 64. It would have been obvious to one of ordinary skill in the art before the 
In reference to claim 8, Kasai discloses the reflector is located adjacent to the LED on the PCB such that direct illumination and reflected illumination from the reflector is incident on a target, Figure 2 and paragraph 30.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Kasai (US 2011/0205453) in view of Nakabayashi et al. (US 2015/0342045) as applied to claim 3 above and further in view of Heikman et al. (US 2012/0199843) and Henderson (US 2013/0334423).
In reference to claim 4, Kasai discloses the anode and cathode pads and the reflector include a metal layer, paragraphs 47 and 48.
Kasai in view of Nakabayashi does not disclose the anode and cathode pads and the reflector coated with a protective and specularly reflective solderable surface layer.
Heikman et al. (US 2012/0199843), hereafter “Heikman,” and Henderson (US 2013/0334423), hereafter “Henderson,” disclose optoelectronic devices including teaching anode and cathode pads, 42, 44 in Figure 3, and paragraphs 60 and 76 of Heikman, and the reflector coated with a protective and specularly reflective solderable surface layer, paragraphs 23 and 2 of Henderson. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the anode and cathode pads and the reflector to include a metal layer coated with a protective and specularly reflective solderable surface layer. One would have 
In reference to claim 5, Heikman and Henderson disclose the protective and specularly reflective solderable surface layer includes electroless nickel immersion gold (ENIG), paragraphs 76 and 23, respectively.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kasai (US 2011/0205453) in view of Nakabayashi et al. (US 2015/0342045), Heikman et al. (US 2012/0199843) and Henderson (US 2013/0334423) as applied to claim 5 above and further in view of Kodama et al. (US 2009/0028497).
In reference to claim 6, Kasai in view of Nakabayashi, Heikman, and Henderson does not disclose the LED is configured to emit infrared illumination.
Kodama et al. (US 2009/0028497), hereafter “Kodama,” discloses an optoelectronic apparatus including an LED configured to emit infrared illumination, paragraph 339, infrared implied in paragraph 153 (communication wavelength of 0.85 µm). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the LED to be configured to emit infrared illumination. To do so would have merely been to apply a known technique to improve similar devices in the same way, KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007), MPEP 2143 I. C. In this case applying the reflector applied to the side emitting LED of Kasai to the side emitting LED of the optical communication device of Kodama to similarly redirect the emitted light.	

Claims 14-16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kodama et al. (US 2009/0028497) in view of Kasai (US 2011/0205453) and Nakabayashi et al. (US 2015/0342045).
In reference to claim 14, Kodama discloses an apparatus, with reference to Figure 12A, comprising: a transparent planar waveguide 34, paragraph 305, that includes an input coupler 41a and an output coupler 41c that are spatially separated from one another, paragraphs 339 and 343; a light source adapted to illuminate the transparent planar waveguide with infrared light so that a portion of the incident infrared light travels through the transparent planar waveguide and is incident upon the output coupler so that the infrared light is reflected out of the transparent planar waveguide, paragraphs 316 and 319, wherein the light source includes: a substrate; and a single side-emitting infrared LED mechanically and electrically secured to the substrate, paragraphs 339 and 340, infrared implied in paragraph 153 (communication wavelength of 0.85 µm). 
Kodama does not disclose a reflector located on substrate, the reflector being configured to receive infrared light emitted by an emitting surface of the LED so that at least a portion of the infrared light is directed to a target on or in the transparent planar waveguide, or the reflector has a surface area greater than a surface area of an anode pad or a cathode pad disposed on the substrate.
Kasai discloses a light device including teaching a reflector, 7 in Figure 1, located on substrate 4, the reflector being configured to receive light emitted by an emitting surface of the LED 2 so that at least a portion of the light is directed to a target on or in the transparent planar waveguide 1, paragraphs 100 and 102. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for a reflector to be located on substrate, the 
Kasai further discloses an anode pad and a cathode pad, disposed on the substrate, inherent to paragraphs 47 and 48. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the PCB to include metal anode and cathode pads and a reflector disposed on the substrate. One would have been motivated to do so in order to electrically communicate with the LED via circuitry on the PCB.
Kasai does not disclose the reflector has a surface area greater than a surface area of the anode pad or the cathode pad.
Nakabayashi discloses a light emitting device including teaching pads, 52 in Figure 3A, “conforming to the … semiconductor light emitting device,” paragraph 62. That is, sized and spaced corresponding to the connection terminals 3 of the light emitting device 1. Kasai further teaches reflector 7 with an area wider than the light emitting device 2, Figure 4 (a) and (b).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the reflector to have a surface area greater than a surface area of an anode pad or a cathode pad disposed on the substrate. One would have been motivated to do so in order to place the reflector where light is most likely to be reflected, paragraph 128 of Kasai.
The court has held that such a modification in size or proportion is an obvious variation requiring only ordinary skill, MPEP 2144.04. 
In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only 
In this case, the device of Kasai includes all of the structural features of and performs in the same way as the claimed invention. Furthermore, Applicant has not shown the criticality the claimed proportions. Therefor the invention as claimed is merely an obvious variation of the prior art and is not patentably distinct.
Regarding use of the apparatus in tracking an eye that is illuminated by infrared light, this is an intended use and is not considered a limitation.
 If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999), see also MPEP 211.02.
In reference to claim 15, Kodama discloses the substrate is a printed circuit board, paragraph 308.
In reference to claim 16, Kodama does not disclose the PCB includes metal anode and cathode pads and a reflector, the LED being surface mounted to the anode and cathode pads to establish electrical and mechanical contact between an anode electrode and the anode pad and a cathode electrode and the cathode pad, the anode and cathode pads and the reflector being 
Kasai discloses the PCB includes metal anode and cathode pads (inherent) and a reflector 7, the anode and cathode pads and the reflector being formed from a common material having a surface layer that is able to reflect light at wavelengths emitted by the LED, paragraphs 47 and 48. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the PCB to include metal anode and cathode pads and a reflector, the anode and cathode pads and the reflector being formed from a common material having a surface layer that is able to reflect light at wavelengths emitted by the LED. One would have been motivated to do so in order to electrically communicate with the LED via circuitry on the PCB.
Kasai is silent regarding the LED being surface mounted to the anode and cathode pads to establish electrical and mechanical contact between an anode electrode and the anode pad and a cathode electrode and the cathode pad.
Nakabayashi discloses a light emitting diode source including teaching an LED being surface mounted to the anode and cathode pads to establish electrical and mechanical contact between an anode electrode and the anode pad and a cathode electrode and the cathode pad, paragraphs 54 and 64. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the LED to be surface mounted to the anode and cathode pads to establish electrical and mechanical contact between an anode electrode and the anode pad and a cathode electrode and the cathode pad. One would have been motivated to do so in order to securely mount the LED in the device.
.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kodama et al. (US 2009/0028497) in view of Kasai (US 2011/0205453), Nakabayashi et al. (US 2015/0342045) as applied to claim 16 above and further in view of Heikman et al. (US 2012/0199843) and Henderson (US 2013/0334423).
In reference to claim 17, Kasai discloses the anode and cathode pads and the reflector include a metal layer, paragraphs 47 and 48.
Kasai in view of Nakabayashi does not disclose the anode and cathode pads and the reflector coated with a protective and specularly reflective solderable surface layer.
Heikman and Henderson disclose optoelectronic devices including teaching anode and cathode pads, 42, 44 in Figure 3, and paragraphs 60 and 76 of Heikman, and the reflector coated with a protective and specularly reflective solderable surface layer, paragraphs 23 and 2 of Henderson. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the anode and cathode pads and the reflector to include a metal layer coated with a protective and specularly reflective solderable surface layer. One would have been motivated to do so in order to maximize the light reflected, paragraph 76 of Heikman and paragraph 2 of Henderson.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kodama et al. (US 2009/0028497) in view of Kasai (US 2011/0205453) and Nakabayashi et al. (US 2015/0342045) as applied to claim 14 above and further in view of Henderson (US 2013/0334423).
In reference to claim 20, Kodama in view of Kasai does not disclose a surface of the reflector is coated with an electroless nickel immersion gold (ENIG) layer.
Henderson discloses an optoelectronic device including teaching a surface of the reflector is coated with an electroless nickel immersion gold (ENIG) layer, paragraph 23. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for a surface of the reflector to be coated with an ENIG layer. To do so would have merely been a simple substitution of one known element for another to obtain predictable results; KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, (2007). In this case substituting one reflective conductor for another.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN R. JUNGE whose telephone number is (571)270-5717.  The examiner can normally be reached on M-F 8:00-4:30 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRYAN R JUNGE/Primary Examiner, Art Unit 2897